DECISION
The application of the above-named defendant for a review of the sentence of 5 years for Receiving Stolen Property imposed on April 13, 1970, was fully heard and after a careful consideration of the entire matter it is decided that:
No change will be made in the sentence heretofore imposed. The sentence of five years for receiving stolen property under the total ■circumstances of this case was certainly sufficiently lenient for this ■defendant.
We thank Jack Morton Esq., of the Montana Defender Project for his assistance to the defendant and this Court.
SENTENCE REVIEW DIVISION
Paul G. Hatfield, chairman; Jack D. Shanstrom, Sid G. Stewart.